Exhibit 99.1 Cimetrix Announces Record Revenues in Fiscal Year 2011 15% Increase in Year-over-Year Revenues SALT LAKE CITY, UT — March 27, 2012 — Cimetrix, Incorporated (OTCBB & OTCQB: CMXX) (www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, LED, and other electronics industries, today reported financial results for the fourth quarter and year ended December 31, 2011. Fourth Quarter 2011 Financial Results Highlights: · Total revenue increased 7% to $1,727,000 compared to $1,613,000 in the fourth quarter of 2010 · Total software revenue decreased 20% to $1,080,000 compared to $1,354,000 in the fourth quarter of 2010 · Professional services revenue increased 150% to $647,000 from $259,000 in the fourth quarter of 2010 · Net income increased by 50% to $21,000 from $14,000 in prior year · Tenth consecutive profitable quarter Full year 2011 Financial Results Highlights: · Total revenues increased 15% year-over-year to $7,818,000 from $6,807,000 · Total software revenue decreased 6% to $5,619,000 from $5,963,000 · Professional services revenue increased 161% to $2,199,000 from $844,000 · Net income was $539,000, compared to net income of $1,904,000 in 2010 · Second Consecutive Year of Profitability · Stockholder’s equity increased to $1,185,000 compared to $533,000 at December 31, 2010 Management’s Comments Commenting on the financial results, Bob Reback, Cimetrix president and CEO, stated, “2011 was another year of solid performance for Cimetrix. We benefited from strong machine shipments in the first half of the year, which enabled us to build up our cash position. During the second half of the year, our addressable markets weakened, which caused our software revenue associated with machine shipments to decline over 40% sequentially from the second quarter to the third quarter. When that happened, we demonstrated the scalability of our business model and quickly reduced variable costs, which enabled us to remain profitable for both the third and fourth quarters. While we were disappointed to see the semiconductor, PV and LED capital equipment markets contract at the same time, we were pleased to see the performance of our new business model with its variable cost strategy. Furthermore, during 2011, we gained a number of significant design wins. We continued to work closely with our new and existing customers to assist them in developing and shipping machines using Cimetrix products, which provided a significant increase in our Professional Services revenue year-over-year. As our customers go to market with their new machines, we expect to see an increase in higher margin software sales as the capital equipment cycle turns more favorable.” Mr. Reback added, “We were very fortunate to hire some very experienced and talented new engineers during late 2010 and 2011 who augmented the already strong Cimetrix engineering team. During 2011, we were able to make continual, incremental improvements in our products, begin R&D investigations of new product opportunities, and grow our professional services capabilities to better respond to customer needs. In addition, I want to give special thanks to the Cimetrix note holders, who showed their confidence and patience with the management team as we developed and implemented our new business model. I am personally proud that Cimetrix made every interest payment on time and paid all note holders in full more than one year ahead of scheduled maturity.” Recent Business Highlights: · Growing adoption of SEMI EDA/Interface A standard. We have worked with major semiconductor wafer fabrication plants currently installing equipment using the SEMI EDA/Interface A standard. The Cimetrix CIMPortal™ software is an industry-leading productthat is well-positioned to support equipment suppliers needing to implement EDA/Interface A connectivity. · Growth in Cimetrix equipment control solutions. The Company won new customer design wins in North America, Korea, Japan, and Germany for its CIMControlFramework™ equipment control product.This growth reflects the success of our diversification strategy to broaden the Company’s business through geography, vertical market, and customer additions. · Continued drive for increased international business. The Company added a new Japan-based distributor, Meidensha, to promote demand and supply solutions for Cimetrix factory connectivity and equipment control products. This is the second distribution agreement secured in Japan by the Company. Outlook for 2012 Industry analysts expect the primary markets for the Company’s products, which include semiconductor, PV and LED, to be down year-over-year in 2012. The semiconductor capital equipment market is forecast to be down 10-20% year-over-year, while the PV and LED capital equipment markets are expected to be down 60% and 40%, respectively. Based upon communications with our customers, we expect software revenues for the first quarter of 2012 to be roughly flat with the fourth quarter of 2011, with incremental growth on a quarterly basis throughout the year. Cimetrix strengthened its professional services capabilities during 2011 to support customer projects. Several of these projects were completed by the end of 2011, so professional services revenue will decrease in the first quarter of 2012. However, the result of the professional services engagements is that our customers now have new equipment that uses Cimetrix software products. As these new models gain traction in the marketplace, Cimetrix will see increases in software license revenue. Longer term, with no debt, cash in the bank, and an increasing software engineering capability, we look forward to working closely with our customers on ways in which we can provide new and improved software products to help equipment makers reduce their time-to-market and increase their overall equipment performance. About Cimetrix Incorporated Cimetrix (OTCQB & OTCBB: CMXX) develops and supports factory automation software products for the global semiconductor, photovoltaic, LED, and other electronics industries. Cimetrix factory connectivity software allows for rapid and reliable implementation of the SEMISECS/GEM, GEM300, PV2, and EDA standards. Our flexible equipment control framework software is the latest technology that enables equipment suppliers to design and implement their supervisory control, material handling, operator interface, platform and process control, and automation requirements of manufacturing facilities. Cimetrix products can be found in virtually every 300mm semiconductor factory worldwide and include CIMControlFramework™, CIMConnect™, CIM300™, and CIMPortal™. The added value of Cimetrix passionate SupportandProfessional Servicesdelivers an outstanding solution for precision equipment companies worldwide. Cimetrix is an active member of Semiconductor Equipment and Materials International (SEMI), including the SEMI PV Group, and participates in various International SEMATECH Manufacturing Initiative (ISMI) programs. For more information, please visit www.cimetrix.com. Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Statements about the Company’s prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to recovery of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip, PV, LED, and other electronics manufacturers, market acceptance of the Company’s products, the timing and degree of adoption of EDA/Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Company’s products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission.Many of these factors are beyond the control of the Company.Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # Company Contact Investor Contact Rob Schreck Jordan Darrow Cimetrix, Incorporated Darrow Associates, Inc. Phone: (801) 256-6500 Phone: (631) 367-1866 Fax: (801) 256-6510 jdarrow@darrowir.com rob.schreck@cimetrix.com CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories - Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of notes payable and capital lease obligations - Total current liabilities Long-term liabilities: Notes payable – related parties, net - Long-term portion of notes payable - Total long-term liabilities - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock; $.0001 par value, 100,000,000 shares authorized, 45,234,256 and 44,842,767 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Income (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income from operations Other income (expenses): Interest income - - - Interest expense ) Total other expenses, net ) Income before income taxes Provision for income taxes - - Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted
